 

April 19, 2017

 

Bellridge Capital LP

 

Gentlemen:

 

Reference is made to the certain Securities Purchase Agreement dated as of March
14, 2017 (the “Securities Purchase Agreement”) between Pressure BioSciences,
Inc. and Bellridge Capital LP (“Bellridge”). Notwithstanding anything to the
contrary in the Securities Purchase Agreement, the 250,000 shares of the
Company’s Common Stock referred to in Section 2.2 (c) (iii) shall be issued and
delivered (in accordance with delivery instructions provided from time to time
by Bellridge to the Company) to Bellridge Capital LP in accordance with the
following schedule:

 

  (i) 25,000 shares of the Company’s Common Stock shall be issued on April 19,
2017;         (ii) 75,000 shares of the Company’s Common Stock shall be issued
no later than 60 days from April 19, 2017;         (iii) 75,000 shares of the
Company’s Common Stock shall be issued no later than 120 days from April 19,
2017; and         (iv) 75,000 shares of the Company’s Common Stock shall be
issued no later than 180 days from April 19, 2017.

  

Notwithstanding the foregoing, issuances of the Company’s Common Stock with
respect to (ii) – (iv) above shall only be due and owing in the event that the
Debenture (defined below) remains outstanding at the time such issuance is due,
provided however, if the above-referenced shares are not timely issued and
delivered to Bellridge within thirty (30) trading days it shall constitute an
Event of Default under the Debenture.

 

In addition any references in the Securities Purchase Agreement or the 10%
Original Issue Discount Convertible Debenture Due November 13, 2017
(“Debenture”) to Notes or similar descriptive words is deemed to be a reference
to the Debenture.

 

All questions concerning the construction, validity, enforcement and
interpretation of this letter agreement shall be governed by and construed and
enforced in accordance with the internal laws of the State of New York, without
regard to the principles of conflicts of law thereof. Each party agrees that all
legal proceedings concerning the interpretations, enforcement and defense of the
transactions contemplated by this letter agreement (whether brought against a
party hereto or its respective affiliates, directors, officers, shareholders,
employees or agents) shall be commenced exclusively in the state and federal
courts sitting in the City of New York. Each party hereby irrevocably submits to
the exclusive jurisdiction of the state and federal courts sitting in the City
of New York, borough of Manhattan for the adjudication of any dispute hereunder
or in connection herewith or with any transaction contemplated hereby or
discussed herein, and hereby irrevocably waives, and agrees not to assert in any
suit, action or proceeding, any claim that it is not personally subject to the
jurisdiction of any such court, that such suit, action or proceeding is improper
or is an inconvenient venue for such proceeding. Each party hereby irrevocably
waives personal service of process and consents to process being served in any
such suit, action or proceeding by mailing a copy thereof via registered or
certified mail or overnight delivery (with evidence of delivery) to such party
at the address in effect for notices to it under this letter agreement and
agrees that such service shall constitute good and sufficient service of process
and notice thereof. Nothing contained herein shall be deemed to limit in any way
any right to serve process in any other manner permitted by law. If either party
shall commence an action or proceeding to enforce any provisions of this letter
agreement, then the prevailing party in such action or proceeding shall be
reimbursed by the other party for its reasonable attorneys’ fees and other costs
and expenses incurred with the investigation, preparation and prosecution of
such action or proceeding.

 

 

 

 

Other than as specifically modified as sated in this letter agreement, the
provisions of the Securities Purchase Agreement and Debenture as modified herein
shall remain in full force and effect in accordance with their terms and are
hereby ratified and confirmed. Bellridge does not in any way waive the Company’s
obligations to comply with any of the provision, covenants and terms of the
Securities Purchase Agreement or Debenture nor does Bellridge waive any other
right it may have in law or in equity.

 

  Very truly yours,       Pressure BioSciences, Inc.         By:     Richard T.
Schumacher     President and CEO

 

Agreed and Accepted:       Bellridge Capital LP                      By:    

 

 

 

 